Citation Nr: 9914893	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  96-14 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for heart 
irregularities (fast heart beat and inability to sleep).

3.  Entitlement to service connection for ringing in the ears 
and dizzy spells.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant served on active duty from February 1987 to May 
1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1995 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in June 
1997.

The issue of service connection for ringing in the ears and 
dizzy spells was perfected on appeal to the Board while the 
case was in remand status at the RO.


FINDING OF FACT

The appellant has presented no competent medical evidence 
currently showing the presence of disabilities manifested by 
a fast heart beat and inability to sleep or ringing in the 
ears and dizzy spells, or showing a nexus between treatment 
and diagnosis of headaches provided in the post-service 
period and any incident or event of his military service.


CONCLUSION OF LAW

The claims of entitlement to service connection for 
headaches, heart irregularities (fast heart beat and 
inability to sleep), and ringing in the ears and dizzy spells 
are not well grounded and there is no further statutory duty 
to assist the appellant in developing facts pertinent to 
these claims.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Establishing service connection requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the asserted in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Also, in the case of a 
disease only, service connection may be established by (1) 
evidence of the existence of a chronic disease in service or 
of a disease, eligible for presumptive service connection 
pursuant to statute or regulation, during the applicable 
presumption period and (2) present disability from it.  
Savage, 10 Vet. App. at 495.  With regard to a showing of a 
chronic disability in service, the United States Court of 
Appeals for Veterans Claims (known as the U. S. Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court") concluded in Savage that chronicity could be shown 
by "either evidence contemporaneous with service or the 
presumption period or evidence that is post-service or post-
presumption period."  Id.
The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

As stated above, the record reflects that the appellant 
served on active duty from February 1987 to May 1991.  His 
service medical records denote a great deal of treatment for 
hypertension, and there are a few treatment report references 
to the appellant complaining that he had a headache and was 
light-headed, however, these records are negative for a 
clear-cut diagnosis of a headache disorder or a neurological 
disorder manifested by dizzy spells.  The service medical 
records contain no complaints, findings, or diagnoses 
regarding a specific disorder involving a fast heart beat and 
inability to sleep or ringing in the ears.

Medical records dating from the post-service period reflect 
more treatment for his hypertension, and there are references 
to the fact that he complained of headaches and decreased 
hearing in the right ear.  But again, none of the medical 
records obtained in connection with the development of these 
claims reflect a clear-cut diagnosis of a headache disorder, 
a cardiac disability manifested by a fast heart beat and 
inability to sleep, or a condition manifested by ringing in 
the ears and dizzy spells.  Moreover, although he has 
complained of headaches, nothing in these records reflects 
medical findings or conclusions regarding any connection 
between his headache complaints and any incident or event of 
his military service, including his service-connected 
hypertension disorder.

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render his 
claims of service connection for conditions listed on the 
title page well grounded.  Caluza, 7 Vet. App. at 498.  
Medical records dated in the post-service period do not show 
that he currently has a disability involving heart 
irregularities manifested by a fast heart beat and inability 
to sleep, or that he has a disability manifested by ringing 
in the ears and dizzy spells.  Hence, the first element of a 
well-grounded claim is not established for these conditions.  
Regarding headaches, it is shown that he was treated for 
complaints of headaches on occasion in service and 
thereafter, however, there is no competent medical evidence 
which provides a nexus, as reflected by medical diagnosis or 
opinion, between the appellant's headaches complained of 
after service and any event or incident of his military 
service, including any relationship between those complaints 
and his hypertensive disorder.  See Beausoleil v. Brown, 
8 Vet. App. 459, 464 (1996) (with respect to medical nexus 
for well groundedness, the claimant must supply objective 
medical evidence to support claim); cf. Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (presentation of well-grounded claim 
triggers necessity to seek medical evidence to verify or not 
verify claim provided, medical evidence already of record 
supports claim on the nexus question).

Regarding his reference to a relationship between one or more 
of these conditions and service in the Persian Gulf, the 
Board notes that service records do not show that he ever 
served in that theater of operations during the war period.  
Hence, application of 38 C.F.R. § 3.317 (1998) is not germane 
to this case.

The Board has considered the appellant's contentions on 
appeal, however, this evidence alone cannot meet the burden 
imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a disability and a relationship between that 
disability and his service.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  His lay assertions will not support 
a finding on medical questions requiring special expertise or 
knowledge, such as diagnosis or causation of a disease.  Id. 
at 494-95.  Moreover, it is not shown that the appellant is 
competent himself based on medical training and professional 
status to render a medical diagnosis or opinion.  On the 
basis of the above findings, the Board can identify no basis 
in the record that would make the appellant's claims of 
service connection plausible or possible.  38 U.S.C.A. 
§ 5107(a); see also Grottveit, 5 Vet. App. at 92, Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, there is nothing in the record which 
suggests the existence of any additional evidence that might 
render plausible any of these claims that are not currently 
well grounded on the bases of in-service incurrence and a 
medical nexus.

Moreover, in view of the appellant's response to the RO's 
development actions taken as a result of the Board's remand 
of June 1997, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained).  See 
also Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA "duty" 
is just what it states, a duty to assist, not a duty to prove 
a claim).

Accordingly, the Board must deny the appellant's claims of 
service connection for headaches, heart irregularities (fast 
heart beat and inability to sleep), and ringing in the ears 
and dizzy spells as not well grounded.


ORDER

The appellant having failed to submit well-grounded claims, 
entitlement to service connection for headaches, heart 
irregularities (fast heart beat and inability to sleep), and 
ringing in the ears and dizzy spells is denied.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

